

116 HR 4869 IH: Student Loan Default Reduction Program Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4869IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Ms. Kendra S. Horn of Oklahoma introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to remove all adverse credit history related to a loan
			 from the credit history of a borrower who has rehabilitated the loan.
	
 1.Short titleThis Act may be cited as the Student Loan Default Reduction Program Act. 2.Default reduction programSection 428F(a)(1)(C) of the Higher Education Act of 1965 (20 U.S.C. 1078–6(a)(1)(C)) is amended by striking to remove the record of the default from the borrower's credit history and inserting to remove any adverse item of information relating to such loan from the borrower’s credit history.
		